Citation Nr: 0622443	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-41 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for low back strain, with 
L-5 radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A transcript of a hearing held in April 2005, before the 
undersigned Veterans' Law Judge, is of record.


FINDING OF FACT

Low back strain with L5 radiculopathy, to include 
degenerative disc disease of the lumbar spine, was not 
manifested during active duty service or for many years 
thereafter.


CONCLUSION OF LAW

Low back strain with L5 radiculopathy, to include 
degenerative disc disease of the lumbar spine, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In this case, the veteran's claim was received in May 2003.  
In correspondence dated in June 2003, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

The veteran contends that he is entitled to compensation for 
low back strain with L5 radiculopathy.  At his April 2005 
hearing, he testified that his low back disability began in 
service after he was injured during an unrep operation aboard 
a Navy vessel.  The Board has considered his contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  While there is evidence of a back injury 
in service, there is insufficient evidence to show that there 
are any current residuals from that particular injury.  
Moreover, there is no evidence of a chronic low back 
disability with L5 radiculopathy or degenerative disc disease 
of the lumbar spine during service, or until many years 
thereafter.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Initially, the Board finds that there is no evidence of 
residuals from the back injury which occurred in service.  
Service medical records from August 1996 to November 1977 
indicate the veteran was seen on four occasions for back 
pain.  The diagnoses included lower back strain and muscle 
strain.  No swelling, discoloration or deformity was noted.  
Straight leg raises and range of motion testing were within 
normal limits.  He was also seen in December 1977 and January 
1978 for pain after lifting boxes.  The diagnosis was 
myalgia.  

In his April 2005 testimony, the veteran stated that he began 
receiving treatment for his back as early as 1978 or 1979.  
He also testified that he received treatment only at the VA 
Medical Center (VAMC) in Richmond, Virginia.  However, 
contrary to his testimony, on a Form 21-4142 dated in July 
2003, the veteran indicated treatment for his back had begun 
in 1980.  Nonetheless, all available records from the VAMC 
identified by the veteran were obtained.  Also associated 
with the claims folder and reviewed are records from the 
Social Security Administration (SSA) pertaining to the award 
of disability benefits based on fractures of the upper and 
lower extremities.

The records are negative for evidence of treatment for a back 
disorder, prior to 1995; and negative for evidence of 
radiculopathy prior to 2002.  A December 1995 Richmond VAMC 
medical certificate, provided by the veteran, showed that 
that veteran reported having chronic low back pain, but no 
symptoms of radiculopathy.  Musculoskeletal low back pain was 
the diagnosis.  The records also indicate the veteran was 
involved in a motor vehicle accident in April 2001.  He 
seriously injured his wrist and hip.  An August 2002 progress 
note indicates that he was treated then for continued left 
wrist, right hip, and lower back pain from the motor vehicle 
accident.  The note also indicated a 10-year history of 
intermittent back pain which stemmed from "lifting on the 
job."  The first clinical evidence of any L5 radiculopathy 
is not noted until October 2002.  An October 2002 clinical 
record shows then an 18-month history of radiating pain in 
the right leg, from the buttocks to the foot.  An 
elcectromyograph study indicated right L5 radiculopathy.
 
The veteran underwent an initial VA examination in August 
2003.  He stated that his back had been injured in service 
and that multiple injuries since then have aggravated his 
lower back.  He stated the back pain had become progressively 
worse over the last four years.  The examination revealed 
early degenerative disc changes especially at the L5-S1 disc 
space.  The examiner's impression was low back pain/strain, 
status post injury in the military.  The examiner incorrectly 
stated that the veteran was receiving Social Security 
disability benefits secondary to his back.  A review of the 
records shows that such disability benefits are due primarily 
to his hip and wrist disability, incurred from the motor 
vehicle accident.  

The veteran underwent a second VA examination in January 
2004, during which the entire claims file was reviewed.  
August 2003 X-rays of the lumbar spine were available and 
showed no significant abnormalities, although minimal 
degenerative disc disease was noted.  Based on a review of 
all the available information, it was the examiner's opinion 
that at no time during service were there any signs or 
symptoms to suggest evidence of radicular pain down the 
veteran's right leg.  No definitive diagnoses, other than 
muscle spasm, were noted either.  The examiner opined that 
any right leg radicular pain and any low back pain the 
veteran has currently, is related to the April 2001 motor 
vehicle accident.  There is no clear, direct link between 
back problems complained of in the military and his present 
condition, especially since there is no documented presence 
of an ongoing back problem between 1977 and 2001.

The Board finds the latter VA examiner's medical opinion that 
there is no nexus between the current back disability and the 
injury in service to be more probative because the entire 
claims file was reviewed in conjunction with that examination 
and determination.  Moreover, the Board finds that the 
intervening motor vehicle accident, along with the absence of 
evidence of back treatment prior to 1995, and right leg 
treatment prior to 2001; further suggest that the current 
back disability which includes degenerative disc disease of 
the lumbar spine and L5 radiculopathy were not incurred in or 
aggravated by military service.  Thus, the Board finds that 
service connection for a low back strain with radiculopathy 
on a direct basis is not warranted.

However, the requisite link between a current disability and 
military service may be still established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in during an applicable 
presumptive period.  Some chronic diseases are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis).  

In the present case, there is no showing that the veteran has 
degenerative arthritis of the lumbar spine.  He does have 
degenerative disc disease of the lumbar spine; however, this 
is not considered a presumptive disease for compensation 
purposes under 38 C.F.R. § 3.309.


To conclude, the evidence does not support the veteran's 
claim that his current low back strain with L5 radiculopathy 
is the result of an event in service.  Service connection is 
not merited.


ORDER

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for low back 
strain with L5 radiculopathy, to include degenerative disc 
disease of the lumbar spine have not been met.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


